IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DONALD MESSINA,               : No. 80 WM 2014
                              :
              Petitioner      :
                              :
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
CLARION COUNTY,               :
                              :
              Respondents     :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Writ

of Truth are DENIED.